EXHIBIT 19.1 TO OUR STOCKHOLDERS, CUSTOMERS, AND EMPLOYEES Mueller was profitable in the second quarter of 2009, after reporting a small loss in the first quarter of the year.Net income in the second quarter of 2009 was $6.0 million, or 16 cents per diluted share.This compares with $27.0 million, or 72 cents per diluted share, for the same period of 2008.Net sales for the second quarter of 2009 were $367.8 million compared with $753.5 million in 2008.For the first half, net income was $3.5 million, or 9 cents per diluted share, on net sales of $694.4 million.This compares with net income of $54.4 million, or $1.45 per diluted share, on net sales of $1.46 billion for the first half of 2008. Net sales of the Company’s core product lines including copper tube, fittings, brass rod and forgings were substantially affected by the lower market values of copper and brass, the Company’s principal raw materials, which are largely passed through to customers.In the second quarter of 2009, the Comex average price of copper was 43 percent lower than in the second quarter of 2008.Approximately $206 million of the decrease in net sales was attributable to lower unit volume in our core product lines primarily in the OEM segment.Lower selling prices, primarily in the Plumbing & Refrigeration segment, accounted for approximately $146 million of the decrease in net sales. Our financial condition remains strong, and, in fact, improved in the second quarter.We ended the quarter with $334.0 million in cash and $581.2 million in working capital.Our current ratio remains solid at 4.6 to 1, and our financial leverage is conservative with a debt to total capitalization ratio of 18.9 percent. We believe the construction industry is at, or near, a "bottom," although the pace and the extent of recovery remain uncertain.Mueller made rapid and extensive adjustments to its businesses as unit volumes declined, as a result of the national economic downturn.We expect Mueller to emerge from the current economic malaise a stronger, more efficient and more competitive company. Very Truly Yours, /S/ Harvey L. Karp /S/ Gregory L. Christopher Harvey L. Karp Gregory L. Christopher Chairman of the Board Chief Executive Officer July 21, 1 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Quarter Ended For the Six Months Ended June 27, 2009 June 28, 2008 June 27, 2009 June 28, 2008 (In thousands, except per share data) Net sales $ 367,800 $ 753,471 $ 694,358 $ 1,457,579 Cost of goods sold 313,353 661,209 600,736 1,273,006 Depreciation and amortization 10,355 11,004 20,835 21,988 Selling, general, and administrative expense 30,316 34,618 61,474 72,909 Operating income 13,776 46,640 11,313 89,676 Interest expense (2,482 ) (5,238 ) (5,118 ) (10,705 ) Other income, net 385 1,961 1,012 6,530 Income before income taxes 11,679 43,363 7,207 85,501 Income tax expense (5,512 ) (15,339 ) (3,550 ) (29,570 ) Consolidated net income 6,167 28,024 3,657 55,931 Less: net income attributable to noncontrolling interest (139 ) (1,010 ) (121 ) (1,562 ) Net income attributable to Mueller Industries, Inc. $ 6,028 $ 27,014 $ 3,536 $ 54,369 Weighted average shares for basic earnings per share 37,143 37,119 37,143 37,108 Effect of dilutive stock options 120 340 97 269 Adjusted weighted average shares for diluted earnings per share 37,263 37,459 37,240 37,377 Basic earnings per share $ 0.16 $ 0.73 $ 0.10 $ 1.47 Diluted earnings per share $ 0.16 $ 0.72 $ 0.09 $ 1.45 Dividends per share $ 0.10 $ 0.10 $ 0.20 $ 0.20 2 MUELLER INDUSTRIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 27, December 27, June 27, December 27, 2009 2008 2009 2008 (In thousands) (In thousands) ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY Cash and cash equivalents $ 333,959 $ 278,860 Current portion of long-term debt $ 9,629 $ 24,184 Accounts receivable, net 207,238 219,035 Accounts payable 59,871 63,732 Inventories 169,118 210,609 Other current liabilities 91,678 113,668 Other current assets 32,033 46,322 Total current assets 742,348 754,826 Total current liabilities 161,178 201,584 Long-term debt 158,226 158,726 Pension and postretirement liabilities 39,688 38,452 Environmental reserves 23,352 23,248 Property, plant, and equipment, net 268,017 276,927 Deferred income taxes 33,496 33,940 Other assets 152,131 151,160 Other noncurrent liabilities 1,417 1,698 Total liabilities 417,357 457,648 Stockholders' equity 719,933 700,683 Noncontrolling interest 25,206 24,582 Total equity 745,139 725,265 $ 1,162,496 $ 1,182,913 $ 1,162,496 $ 1,182,913 Statements in this release that are not strictly historical may be “forward-looking” statements, which involve risks and uncertainties.These include economic and currency conditions, continued availability of raw materials, market demand, pricing, and competitive and technological factors, among others, as set forth in the Company’s SEC filings.These filings are available through our website at www.muellerindustries.com. 3
